DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of claims 1-9 in the reply filed on 29 April 2021 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2021.

Status of Claims
Claims 1-15 are pending.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 1-9 are rejected.
Claims 1-8 are objected to.

Priority
Acknowledgment is made of applicant’s claim for foreign priority to foreign Application No. CN201710321597.3 and CN201710322017.2 under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, the effective filing date of the claimed invention is 09 May 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 29 April 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received 19 March 2018 are objected to because:
the drawings fail to comply with 37 C.F.R. 1.84(u)(1) because the figures are labeled “Fig. 1”, “Fig. 2A”, “Fig. 2B”, etc., and Figures 2A-C and 4A-4D additionally are labeled “2A”, “2B”, “2C’, “4A”, etc.; however, view numbers must be preceded by the abbreviation “FIG.”, such that the figures are labeled “FIG. 1”, “FIG. 2A”, etc., and extraneous labels in Figures 2 and 4 (e.g. 2A, 4A) should be removed.
Figure 3 is labeled “Fig.3”, which is missing a space between “Fig.” and “3”, and should be labeled “FIG. 3”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains language that can be implied, such as “The present invention relates…” in line 1 and “Specifically, the present invention uses…” in line 3.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 recites “(2) determining amount of each ncRNA species…”, which is a grammatical error and should recite “determining an amount…”.
Claim 1 recites “(3) calculating ratio of any two ncRNA species…”, which is a grammatical error and should recite “calculating a ratio…”.
Claim 1 recites “(4) calculating ratio of any two ncRNA species based on average of each ncRNA species…”, which is a grammatical error and should recite “(4) calculating a ratio of any two ncRNA species based on an average of each ncRNA species…”.
Claim 1 recites “(6) using the ratio of ncRNA pair…”, which is a grammatical error and should recite “(6) using the ratio of the ncRNA pair
Claim 3 recites “…the ncRNA species is determined by…”, which is a grammatical error and should recite “the ncRNA species are determined by…”.
Claim 6 recites “…wherein in step (4) the ration determination comprises…, using unpaired T-Test…”, which includes a typographical error and a grammatical error and should recite “…wherein in step (4) the ratio determination comprises…, using an unpaired T-Test…”.
Claim 6 recites “…wherein in step (4) the ration determination comprises log2 transforming the plasma ncRNA concentration, using unpaired T-Test to compare…”, which is a grammatical error and should include an “and”, rather than a comma, following concentration to separate the two steps, to recite “…transforming the plasma ncRNA concentration and using an unpaired T-Test to compare…”.
Claims 2-7 recite “The method of claim 1, wherein in step (X)….”, which should include a comma following step (X), to recite “The method of claim 1, wherein in step (X), ….”.
Claim 8 recites the steps of “a.”, “b.”, “c.”, “d.”, and “e.”. Each claim should begin with a capital letter and ends with a period; periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01(m). Therefore, claim 8 should be amended to recite the steps of “a)”, “b)”, “c)”, “d)”, and “e)”.
Claim 8 recites “…the steps of: a. initializing…, b. training…, c. ranking…, d. eliminating…; and e. returning…”, which uses commas to separate steps a-d, and a semi-colon to separate steps d and e. Claim 8 should be amended to consistently use either commas or semi-colons to separate each step in the claim to recite “..a)..., b)…, c),…d)…., and e)….” or “…a)…; b)….; c)…; d)….; and e)…”.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “ncRNA” which is defined in Applicant’s specification at pg. 1, lines 18-19 to mean non-coding RNA.
Claim 2 recites “miRNA, snoRNA, piRNA, siRNA, or tRNA”. Applicant’s specification at pg. 1, lines 14-26 defines piRNAs to refer to Piwi-interacting RNAs and siRNAs to refer to short interfering RNAs. Applicant’s specification at pg. 2, line 15 defines snoRNAs to refer to small-nucleolar RNAs. Furthermore, tRNA is interpreted to refer to transfer RNA, as known to one of ordinary skill in the art.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “(4) calculating [a] ratio of any two ncRNA species based on average of each ncRNA species from the patient group”. It’s unclear if the ratio calculated in step (4) is intended to mean a ratio of any two ncRNA species is calculated based on an average of each of the two respective ncRNA species from the patient group, or if the ratio is calculated for any two ncRNA species based on each ncRNA species from the patient group, including ncRNA species other than the two for which the ratio is calculated for. Furthermore, it’s unclear what embodiments of an “average of each ncRNA species from the patient group” would be included within the metes and bounds of the claim, given the claims do not specify what the average is being taken of (e.g. average expression levels in the patient group?). As such, the metes and bounds of the claim are unclear. Additionally, given claim 1 also recites “(3) calculating [a] ratio of the amount of any two ncRNA species in the biological sample”, 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “(6) using the ratio of ncRNA pair..”. However, claim 1 recites “(3) calculating ratio of the amount of any two ncRNA species..” and “(4) calculating ratio of any two ncRNA species”. Therefore, it’s unclear whether “the ratio of ncRNA pair” in step (6) is intended to refer to the ratio calculated in step (3) or the ratio calculated in step (4). As such, the metes and bounds of the claim are unclear. 
Claim 4 is indefinite for recitation of “…wherein in step (2) the amount of plasma ncRNAs is determined by quantitative detection of RT-qPCR”. However, independent claim 1, from which claim 3 depends, recites “(2) determining [an] amount of each ncRNA species in the biological sample. However, claim 1 does not recite that the determined amount of each ncRNA species in the biological sample is the amount of plasma ncRNAs. Therefore, it’s unclear if claim 3 is intending to further limit the step of determining an amount of each ncRNA species in the biological sample to require determining the amount of each ncRNA species in plasma by RT-qPCR, or if claim 4 is intending to further limit claim 1 to additionally require determining an amount of plasma ncRNAs by RT-qPCR. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to further limit the determining step in step (2) of claim 1 to require determining the amount of ncRNAs in plasma by quantitative detection of RT-qPCR. To overcome the rejection, claim 4 could be amended to recite “…wherein in step (2), the amount of each ncRNA species in the biological sample is determined in plasma by quantitative detection of RT-qPCR”.
Claim 5 is indefinite for recitation of “…wherein in step (3) the ratio of two ncRNAs (ncRNA1/ncRNA2) in the same sample is determined using a comparative CT method (2-ΔCT), in which ΔCT = CT ncRNA1 – CTncRNA2, based on RT-qPCR data”. There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 5 depends recites “(3) calculating [a] ratio of the amount of any two ncRNA species in the biological sample”, but does not recite that the ratio is (ncRNA1/ncRNA2) or recite a same sample. If applicant intends for “the same sample” to refer to “the biological sample”, the claims should be amended accordingly. Furthermore, if the limitation intends to further limit the ratio in step (3) of claim 1 to be (ncRNA1/ncRNA2), it’s further unclear what quantities or values would be included within the metes and bounds of “ncRNA1” and “ncRNA2”, which do not denote any quantitative value. Furthermore, given the claim recites that the ratio is determined using a comparative CT method, it’s further unclear what values of “ncRNA1” and “ncRNA2” of the ratio relate to the comparative CT method, such that the determined ratio is determined using the comparative CT method. Clarification is requested. For purpose of examination, claim 5 will be interpreted to mean the ratio of the two ncRNAs in the biological sample is determined using a comparative CT method in which ΔCT = CTncRNA1 – CTncRNA2.
Claim 6 contains the trademark/trade name “SPSS 2.0”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the software for performing an unpaired T-Test and, accordingly, the 
 Claim 6 is indefinite for recitation of “…wherein in step (4) the ratio determination comprises log2 transforming the plasma ncRNA concentration…” First, there is insufficient antecedent basis for “the plasma ncRNA concentration”, because a plasma ncRNA concentration is not recited in independent claim 1. Furthermore, given independent claim 1, from which claim 6 depends, recites “(4) calculating ratio of any two ncRNA species…”, it’s unclear if “the plasma ncRNA concentration” is intended to refer to a plasma concentration of the first ncRNA species or the second ncRNA species of the two ncRNA species, or if it refers to both a plasma concentration for the two ncRNA species. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean that the calculating a ratio step (4) in claim 1 comprises log2 transforming a plasma ncRNA concentration for each of the two ncRNA species. 
Claim 6 is indefinite for recitation of “….wherein in step (4) the ratio determination comprises… using [an] unpaired T-Test…to compare group average ncRNA ratios among different biological sample groups, with the significant p-value level set at 0.05”. Claim 1, from which claim 6 depends, recites “(4) calculating ratio of any two ncRNA species based on average of each ncRNA species from the patient group”. A "wherein" clause limits a process claim where the clause gave "meaning and purpose to the manipulative steps. See MPEP 2111.04 I. In this case, it’s unclear if the wherein clause recited in claim 6 intends to further limit the step determining a ratio of the two species based on an average amount of the two species in a patient group to be performed by using an unpaired T-Test to compare group average ncRNA ratios among different groups, or if the claim intends to require that claim 1 further comprises a step of using an unpaired T-Test to compare group average ncRNA ratios among different groups. If Applicant intends for the limitation to further limit the step of determining a ratio of the two ncRNA species in step (4) of claim 1, it’s further unclear in what way using an unpaired T-Test to compare group average ncRNA ratios among different biological sample groups calculates a ratio of two nCRNA species 
Claim 7 is indefinite for recitation of “…said biological groups…”. There is insufficient antecedent basis for this limitation in the claim because independent claim 1, from which claim 7 depends, does not recite “biological groups”. Instead, claim 1 only recites “a patient group”, and not multiple groups. However, it is noted that claim 6 recites “biological sample groups”. If Applicant intends for said biological groups to refer to the biological sample groups recited in claim 6, claim 7 should be amended to depend from claim 6. 
Claim 8 is indefinite for recitation of “…a. initializing the dataset to contain features, b. training an SVM on the dataset, c. ranking the features according to ci = (wi)2…; and e. returning to step b.”. First, there is insufficient antecedent basis for “the dataset” in the claim because independent claim 1, from which claim 8 depends, does not recite “a dataset”. Instead, claim 1 recites “…(5) identifying optimal ncRNA pairs using a support vector machine recursive feature elimination (SVM-RFE) algorithm”. As such, it’s also unclear if the dataset is intended to refer to ncRNA pairs or some other input data used in the SVM-RFE. Furthermore, given the SVM-RFE recited in claim i = (wi)2” are unclear because the variables c, i, and w are not defined by the claims, and Applicant’s specification additionally does not provide a definition of the variables such that one of ordinary skill of the art could ascertain the metes and bounds of the equation. Last, it’s unclear if step e., returning to step b., is intended to positively require repeating the step of training an SVM on the dataset, or if the algorithm only returns to step b, but is not required to perform step b; furthermore, if Applicant intends for step e. to require repeating step b., training the SVM on the dataset, it’s further unclear if only the step of training the SVM on the data set is required, or if each of steps b-d and/or b-e should be repeated such that it is an iterative process. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 8 will be interpreted to require training an SVM on ratios of amounts between any two ncRNA species (e.g. averages or from a single sample), ranking the features, eliminating the bottom 50% of ranked features, and repeating the training step b. 
Claim 9 is indefinite for recitation of “… the identified biomarkers”. There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 9 depends does not recite a step of identifying biomarkers. Instead, the preamble of claim 1 recites “A method for identifying a diagnostic biomarker”, and claim 1 later recites “(5) identifying optimal ncRNA pairs” and “(6) using the ratio of ncRNA pair as a standard to classify the biological sample”. Therefore, it’s also unclear if the identified biomarkers is intended to refer to the identified optimal ncRNA pairs of step (5) of claim 1, or the ncRNA pair used to classify the biological sample in step (6) of claim 1.
Claim 9 is indefinite for recitation of “…used for classification of clinical samples to be measured to judge whether an individual from which the clinical sample is derived is suffering from a disease”. Given claim 9 recites the method is used for classification of multiple clinical samples, it’s unclear which clinical sample “the clinical sample” in line 3 of the claim is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, the clinical sample is intended to refer to any one of the clinical samples.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “wherein the identified biomarkers for diagnosis are used for classification of clinical samples to be measured to judge whether an individual from which the clinical sample is derived is suffering from a disease”. A "wherein" clause limits a process claim where the clause gave "meaning and purpose to the manipulative steps. See MPEP 2111.04 I. In this case, the limitation in claim 9 only recites the intended use of the method of claim 1 (e.g. using biomarkers for classification of clinical samples), but does not serve to further limit any of the process steps recited in claim 1. Therefore, claim 9 fails to further limit the subject matter of independent claim 1, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for identifying a diagnostic biomarker. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
(3) calculating [a] ratio of the amount of any two ncRNA species in the biological sample; 
(4) calculating [a] ratio of any two ncRNA species based on [an] average of each ncRNA species from the patient group;
(5) identifying optimal ncRNA pairs using a support vector machine recursive feature elimination (SVM-RFE) algorithm; and
(6) using the ratio of ncRNA pair as a standard to classify the biological sample.
The identified claim limitations falls into two of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of calculating a ratio between two ncRNA species in a sample and calculating a ratio between two ncRNA species based on an average of the two ncRNA species from a patient group involves dividing two numbers and taking an average of numbers, each which can be practically performed in the mind aided with pen and paper. Furthermore, using an SVM-RFE algorithm to identify optimal ncRNA pairs involves identifying a hyperplane that separates the data points into two classes (e.g. diseased vs healthy) by maximizing a margin between the data points and the hyperplane, which can be practically performed in the mind aided with pen and paper; using an SVM-RFE additionally involves ranking features according to an equation, eliminating the lowest ranked features, and repeating the process (e.g. as outlined in claim 8), which can be practically performed in the mind. Last, using a ratio of ncRNA pair to classify the biological sample amounts to a mere analysis of data to determine the sample classification (e.g. diseased or healthy). Therefore, these limitations can be practically performed in the mind. 
Furthermore, the steps of calculating ratios in steps (3) and (4) and using a support vector machine recursive feature elimination algorithm in step (5) each recite a mathematical concept. Specifically the steps of calculating ratios in steps (3) and (4) require performing division and in step (4), additionally require taking an average (e.g. performing addition and division), which 
Dependent claims 5-8 further recite an abstract idea. Dependent claim 5 further recites the mental process and mathematical concept of calculating the ratio in step (3) according to the recited equation in the comparative CT method. Dependent claim 6 further recites the mental process and mathematical concept of log2 transforming the plasma ncRNA concentration and using an unpaired T-Test to compare average ncRNA ratios between groups. Dependent claim 7 further recites the mental process of analysis of the biological groups to include a normal sample group and a diseased sample group. Dependent claim 8 further recites the mental process of initializing a dataset with features, training an SVM, ranking features, eliminating lower-ranked features, and repeating the training step. Dependent claim 8 further recites the mathematical concept of training an SVM on the dataset, which amounts to a textual equivalent to performing mathematical calculations for the same reasons discussed above regarding independent claim 1, and ranking the features according to the recited equation, which recites a mathematical equation. Therefore, claims 1-9 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 5-9 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
(1) determining species of ncRNA in the biological sample; and
(2) determining [an] amount of each ncRNA species in the biological sample.
The additional elements of claims 2-4 include:
wherein said ncRNA is miRNA, snoRNA, piRNA, siRNA, or tRNA (claim 2);
wherein the ncRNA species is determined by RNA extraction and small molecular RNA sequencing (claim 3); and 
wherein the amount of plasma ncRNAs is determined by quantitative detection of RT-qPCR (claim 4 ).
The steps of determining species of ncRNA in the biological sample by extracting RNA and performing RNA sequencing and determining an amount of each ncRNA species by RT-qPCR only serves to collect information on the species and amounts of ncRNA for use by the abstract idea (e.g. for calculating ratios), which amounts to necessary data gathering and is not sufficient to integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-9 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 5-9 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
(1) determining species of ncRNA in the biological sample; and
(2) determining [an] amount of each ncRNA species in the biological sample.
The additional elements of claims 2-4 include:
wherein said ncRNA is miRNA, snoRNA, piRNA, siRNA, or tRNA (claim 2);
wherein the ncRNA species is determined by RNA extraction and small molecular RNA sequencing (claim 3); and 
wherein the amount of plasma ncRNAs is determined by quantitative detection of RT-qPCR (claim 4).
Determining species of ncRNA, including miRNA, in a sample by extracting RNA and performing small molecular RNA sequencing, and determining an amount of ncRNA in plasma by RT-qPCR is well-understood, routine, and conventional. This position is supported by Pimentel et al. (Technology in MicroRNA Profiling: Circulating MicroRNAs as Noninvasive Cancer Biomarkers in Breast Cancer, 2015, Journal of Laboratory Automation, 20(5), pg. 574-588). Pimentel et al reviews technology in microRNA (miRNA) profiling (Abstract; Table 3), which includes extracting total RNA from the sample and performing miRNA sequencing on the isolated RNA (Figure 7; pg. 581, col. 2, para. 2 to pg. 582, col. 1, para. 2; pg. 583, col. 2, para. 1) and further discloses many commercial kits are available for analyzing miRNA from plasma by performing RT-qPCR (pg. 576, col. 2, para. 2; pg. 578, col. 1, para. 3 to col. 2, para. 2). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinerman et al. (Plasma microRNA biomarkers for detection of mild cognitive impairment, 2012, AGING, 4(9), pg. 590-605 and supplementary; cited on IDS filed 29 April 2021) in view of Jong (SVM with recursive feature elimination in R, 2016, wordpress, pg. 1-11).
Regarding claim 1, Sheinerman et al. shows a method for using microRNA (miRNA) (e.g. ncRNA) biomarkers for detecting mild cognitive impairment (Abstract), which includes the following steps:
Sheinerman et al. shows (1)-(2) measuring the concentrations of miRNA in plasma samples and excluding miRNA with low concentrations from the analysis (i.e. determining species present in the sample and an amount of each ncRNA species in the sample) (pg. 592, col. 2, para. 2; pg. 601, col. 2, para. 1).
Sheinerman et al. shows (3) calculating ratios of all possible miRNA pairs (i.e. two ncRNA species) in the same plasma sample (pg. 601, col. 2, para. 2).
Sheinerman et al. shows (4) calculating a ratio of two miRNA species based on the average amount of ncRNA in plasma samples with mild cognitive impairment (i.e. the patient group) (pg. 604, col. 2, para. 4; pg. 605: Graphical Interface: a screenshot, e.g. "show average" in box plot).
Sheinerman et al. shows (5) identifying miRNA pairs that differentiated diseased vs healthy controls based on a receiver-operating curve (ROC) analysis (i.e. identifying optimal ncRNA pairs) (pg. 592, col. 2, para. 4; Figure 2).
Sheinerman et al. shows (6) using the miRNA ratios for diagnosing mild cognitive impairment (i.e. to classify the biological sample (pg. 599, col. 1, para. 2; Table 3).
Regarding claim 2, Sheinerman et al. discloses the ncRNA is miRNA (Abstract).
Regarding claim 4, Sheinerman et al. discloses the amount of miRNA in plasma is determined by RT-qPCR (pg. 592, col. 2, para. 2-3).
Regarding claim 5, Sheinerman et al. shows normalizing the amounts of the two miRNA using the comparative CT method according to the equation C = 2-(Ct [miRNA1]-Ct [miRNA2]) * M, (Supp. pg. 604, col. 2: Normalization) based on the RT-qPCR data (pg. 592, col. 2, para. 2-3).
Regarding claim 7, Sheinerman et al. shows the biological groups include a control (i.e. normal) group (e.g. aged match controls) and Alzheimer’s disease (i.e. a diseased sample group) (figure 1, e.g. groups AMC and AD).
Regarding claim 9, the claim does not further limit claim 1, from which it depends, and therefore claim 9 is rejected for the same reasons discussed above regarding claim 1.

Sheinerman et al. does not show the following limitations:
Regarding claim 1, Sheinerman et al. does not show identifying the optimal ncRNA pairs uses a support vector machine recursive feature elimination (SVM-RFE) algorithm. 
Regarding claim 8, Sheinerman et al. further does not show the SVM-RFE algorithm includes the steps of: initializing the dataset to contain features, training an SVM on the dataset, ranking the features, eliminating the lower-ranked 50% of the features, and repeating the step of training an SVM on the dataset. 
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Jong.
Regarding claims 1 and 8, Jong overviews the SVM-RFE algorithm and discloses that the SVM-RFE algorithm allows for determining features important for defining the decision boundary between two classes (pg. 1, para. 1). Jong et al. further shows the SVM-RFE algorithm includes taking a dataset comprising genes and using gene expression data as features (pg. 1, para. 1), training an SVM on the dataset (pg. 1, para. 2, step 1), ranking the features (pg. 1, para. 2, step 2), removing the features with the lowest rank (pg. 1, para. 2, step 3), and training another SVM model on the new feature set (pg. 2, para. 1).
Further regarding claim 8, while Jong et al. further shows an SVM-RFE algorithm that removes one feature at a time trains one SVM for each feature, while increasing the number of features removed per iteration improves the run-time of the algorithm while losing resolution in lower ranking features (pg. 3, para. 2 and Figure on pg. 4, e.g. execution time by eliminated features per iteration, ranging from 0 to 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Sheinerman et al. to have used the SVM-RFE algorithm shown by Jong (pg. 1, para. 1-2) to have selected the most important miRNA features for distinguishing between the healthy and diseased individuals. The motivation would have been the simple substitution of one known element for feature selection (i.e. the ROC analysis shown by Sheinerman et al. (pg. 592, col. 2, para. 4 to pg. 593, col. 1, para. 1)) for another (i.e. the SVM-RFE algorithm shown by Jong (pg. 1, para. 1-2)), with the results of the substitution yielding the predictable results of selecting miRNA pairs (e.g. features) that differentiate diseased vs control groups using the SVM-RFE algorithm.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have eliminated the lower 50% of the features through routine experimentation of the percentage of eliminated features within the prior art conditions of increasing the percentage eliminated to reduce runtime and decreasing the percentage eliminated prima facie obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheinerman et al. in view of Jong, as applied to claim 1 above, and further in view of Pimentel et al. (Technology in MicroRNA Profiling: Circulating MicroRNAs as Noninvasive Cancer Biomarkers in Breast Cancer, 2015, Journal of Laboratory Automation, 20(5), pg. 574-588).
Regarding claim 3, Sheinerman et al. in view of Jong, as applied to claim 1 above, does not show the ncRNA species is determined by RNA extraction and small molecular RNA sequencing. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Pimentel et al.
Regarding claim 3, Pimentel et al. reviews technology for profiling miRNA (Abstract), which includes isolating RNA from the sample and using miRNA sequencing to determine the abundance of miRNA in the sample (pg. 581, col. 1, para. 2; Figure 7). Pimentel et al. further shows profiling miRNA using sequencing methods has high multiplexing which can target all known and novel miRNAs (Table 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Sheinerman et al., in view of Jong, as applied to claim 1 above, to have determined the ncRNA species by RNA extraction and small molecular RNA sequencing, as shown by Pimentel et al. (pg. 581, col. 1, para. 2; Figure 7). The motivation would have been to target all known and novel miRNAs, as shown by Pimentel et al. (Figure 3). This modification would have had a reasonable expectation of success because Pimentel et la. shows both RT-qPCR, as used by Sheinerman et al., and miRNA sequencing can be used to profile miRNA (Table 3). Therefore, the invention is prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheinerman et al. in view of Jong, as applied to claim 1 above, and further in view of Landoni et al. (Proposal of supervised data analysis strategy of plasma miRNAs from hybridization array data with an application to assess hemolysis-related deregulation, 2015, BMC Bioinformatics, 16:388, pg. 1-10).
Regarding claim 6, Sheinerman et al. discloses determining the ratio as 2^ΔCt (Figure 1), and then log2 transforming the data (pg. 605: Graphical Interface: a Screenshot. E.g. "Values shown: Concentration Log2"). Sheinerman et al. further shows performing Mann-Whitney U-Tests to evaluate the statistical significance of any two patient groups by the miRNA pair (pg. 601,col. 2, para. 3), and further shows selecting pairs with a p-value < 0.05 (i.e. with the significant p-value level set at 0.05) (pg. 592, col. 2, para. 4).
Regarding claim 6, Sheinerman et al. in view of Jong, as applied to claim 1 above, does not show using unpaired T-Test in SPSS 20.0 software to compare group average ncRNA ratios among different biological sample groups, with the significant p-value level set at 0.05. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Landoni et al.
Regarding claim 6, Landoni et al. shows a method for using miRNA ratios to discriminate between two groups (Abstract), which includes applying a t-test, in addition to an Anderson-darling (AD) test, with a 5% significance level to identify miRNA ratios significantly differentially expressed in each group, based on the mean expression values (i.e. group average ncRNA ratios, indicating the T-Test is an unpaired T-Test) (pg. 2, col. 2, para. 2; pg. 4, col. 2, para. 3; pg. 9, Additional File 6 description, e.g. “horizontal line indicates the 5% significance threshold). Landoni et al. further shows using a t-test and AD test allows for one to find significant signals in both the center and the tails of the distribution (pg. 3, col. 2, para. 2).
Further regarding claim 6
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Sheinerman et al., in view of Dong, as applied to claim 1 above, to have used an unpaired T-Test to compare group average ncRNA ratios among different sample groups with a significant p-value set at 0.05, as shown by Landoni et al. (pg. 2, col. 2, para. 2; pg. 4, col. 2, para. 3; pg. 9, Additional File 6 description). The motivation would to find significant signals in both the center and the tails of the distribution, as shown by Landoni et al. (pg. 3, col. 2, para. 2). This modification would have had a reasonable expectation of success because both Landoni et al. and Sheinerman et al. show analyzing miRNA ratios between two groups. Therefore, the invention is prima facie obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631